Citation Nr: 1025172	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-11 427	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for a chronic headache 
disorder.

3.  Entitlement to service connection for chronic low back 
disorder.

4.  Entitlement to an initial increased evaluation for glaucoma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young
INTRODUCTION

The Veteran had active military duty from February 1973 to 
February 1975 and had additional periods of active duty for 
training and inactive duty for training, including a period of 
active duty for training from March 2 to March 18, 2001.  From 
December 2003 to April 2005, he was called to active duty in 
support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.

The issues of entitlement to service connection for bilateral 
knee disorder and an initial increased evaluation for glaucoma, 
currently evaluated at 10 percent disabling are addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tension headaches had their onset in service. 

2.  Degenerative joint disease and degenerative disc disease of 
the lumbosacral spine from L3 to S1 had its onset in service. 


CONCLUSIONS OF LAW

1.  Tension headaches were incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  Degenerative joint disease and degenerative disc disease of 
the lumbosacral spine from L3 to S1 had its onset in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 
3.159, 3.303;3.304(b), 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187  (2002).  In light of the 
favorable decision as it relates to the grant of service 
connection for a chronic headache disorder and a low back 
disorder, no further discussion of VCAA is necessary at this 
point.  The matter of VCAA compliance with regard to the 
remaining issues will be addressed in a future merits decision 
after action is undertaken as directed in the remand section of 
this decision.  

II.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For certain chronic diseases, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  There must be 
medical evidence of a current disability, medical or lay evidence 
of in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304 (b).

Active service includes any period of active duty for training 
(ADT) during which the individual was disabled from a disease or 
an injury incurred in the line of duty, or a period of inactive 
duty training during which the Veteran was disabled from an 
injury incurred in the line of duty.  See 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ADT includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, prescribed for the 
Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the 
National Guard.  38 U.S.C.A. § 101(26), (27).

As noted, the Veteran was a member of the reserves, and was 
called up for active service from December 2003 to April 2005.  
The Veteran claims that his disabilities were incurred during 
this period of active service and the Board agrees.  

A.	Headaches

Reserve treatment records show that in January 2004 the Veteran 
was struck in the face with an air hose when he was attempting to 
connect it and it became disconnected.  The diagnosis was left 
facial contusion.  In August 2004 the Veteran sustained a right-
side head laceration when he hit his head against the door of a 
vehicle he had been working on.  The injury was treated with 
medication and two skin staples.  When the staples were removed 
in September 2004, it was noted that no infection signs were 
present.

On VA neurological examination in June 2005 the Veteran was 
evaluated for residuals of head trauma with scalp laceration.  
The examiner noted access to the claims folder, including service 
treatment records that confirmed the January 2004 left 
periorbital contusion when an air compressor hose became 
disconnected and the August 2004 incident in which the Veteran 
sustained head trauma with laceration.  The Veteran claimed 
headaches since that incident.  The Veteran described his 
headaches as localized to the posterior and frontal region, which 
feels like "a pressure or a band-like tightening."  On physical 
examination findings were essentially normal.  The diagnoses were 
history of head trauma during active duty without neurological 
complications or sequela as seen on service medical records; and 
headaches, tensional, muscle contraction type with chronological 
history and clinical symptoms as described by Veteran.

In February 2006 the Veteran was examined by Dr. LJFV, a private 
physician, who recorded the January and August 2004 head trauma 
incidents in service, as reported by the Veteran, and rendered a 
diagnosis of chronic headaches - "fronto parietal" chronic type 
aggravated.

In light of the evidence the Veteran is entitled to service 
connection for tension headaches.  The Veteran had two incidents 
of head trauma in service.  While no sequela of head trauma was 
noted on VA examination, he was diagnosed with headaches by VA 
examiner approximately two months following his release from 
active duty in 2005.  There is no showing that tension headaches 
preceded this period of service or that they were due to an 
intervening cause after his release from active duty in 2005.  
Resolving all doubt in the Veteran's favor, tension headaches had 
their onset in service.

B.	Low Back Disorder

The Veteran's primary specialty during his reserve service from 
December 2003 to April 2005 was wheel vehicle repairer.  The 
Veteran contends that he has pain in his lumbosacral area 
attributable to heavy lifting that he performed during such 
reserve service.  Specifically he asserts he injured his low back 
in Iraq between 2003 and 2004.

During a post reserve service VA radiologic examination in May 
2005 the Veteran reported that he had severe chronic low back 
pain secondary to lifting heavy chains and equipment from heavy 
military truck tires around December 2004.  Upon examination the 
lumbar lordosis and disc spaces were well-preserved.  There were 
anterior marginal spurs from L3 to L5 and no other vertebral 
abnormalities were noted.  The impression was mild lumbar 
spondylosis.  VA examination in June 2005 showed diagnoses of 
mild lumbar degenerative joint disease by x-rays and mild 
dextroscoliosis, muscle spasm, degenerative joint disease (DJD) 
with mild compression into the distal cord ventrally, diffuse 
mild chronic DJD and L3-L4, L4-L5 and L5-S1 bulging discs by MRI 
[magnetic resonance imaging].

Another VA examination conducted in September 2005.  The examiner 
noted review of the claims folder and the Veteran presented his 
medical history with regard to his low back.  The Veteran was 
examined and a diagnoses of lumbosacral degenerative joint 
disease and discogenic disease and multiple levels in lumbosacral 
spine, L3-L4, L4-L5, L5-S1 and dextroscoliosis at lumbosacral 
spine was rendered.  The examiner opined that the Veteran's spine 
disorders as described are less likely than not related to any 
injury sustained in military service.  The examiner stated that 
there is not any evidence in the claims folder or service medical 
records as to any event or trauma causing the Veteran's diagnosed 
spine disorder as described.  The examiner further opined that 
the Veteran's spine disorders, as described, are the result of 
aging and not of trauma.  

In February 2006 Dr. LJFV examined the Veteran's back.  He render 
a diagnosis of lumbosacral degenerative joint disease discogenic 
disease in L3-L4-L5, S1 con dextroscoliosis aggravated in the 
Army service as a mechanic in the motor pool fixing heavy 
equipment every single day.  He concluded the following in his 
medical examination report.  "this [Veteran] has disabilities in 
his musculoskeletal system aggravate[d] in the type of risky work 
at the Army Service following the guides of impairment V edition 
of American medical association he should have 10% of cervical 
lumbar disabilities attached copy of page 392."  The attachment 
referred to by Dr. LJFV is a document which discusses the 
"Criteria for Rating Impairment Due to Cervical disorders."

Notwithstanding the negative nexus opinion by VA examiner 
regarding the Veteran's low back disorder, the Board finds that 
service connection is warranted for degenerative joint disease 
and degenerative disc disease of the lumbosacral spine from L3 to 
S1.  Absent any notation of a low back disorder at the time the 
Veteran entered active duty, he is presumed to have been in sound 
condition when examined, accepted and deployed for service.  The 
Veteran filed a claim of service connection for a low back 
disability a few weeks after service discharge.  A VA examiner 
initially diagnosed the Veteran with a low back disorder in May 
2005, approximately one month following his discharge from active 
reserve service.

As the medical evidence of record reflects that the Veteran's 
chronic low back disorder, manifested within one year of his 
discharge from his period of active reserve service, and as the 
medical evidence of record shows current chronic disabilities of 
the low back the Board concludes that service connection is 
warranted for such disabilities.


ORDER

Service connection for tension headaches is granted.

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine from L3 to S1 
is granted.


REMAND

The Veteran has claimed entitlement to service connection for a 
bilateral knee disorder.  On VA orthopedic examination in July 
1991 the Veteran reported that he injured both knees during 
active duty service between 1973 and 1975.  Objective examination 
revealed crepitus in both knees.  An outpatient health record 
dated November 14, 1992 shows the Veteran was seen for complaints 
of pain of the right knee during physical training that morning.  
The Veteran reported a history of a right knee fracture with cast 
in 1973, during active duty.  He also reported that he had had 
several falls in the past.  In a Statement of Medical Examination 
and Duty Status dated in December 2004 it was noted that the 
Veteran injured his right knee while working at the motor pool 
fixing engineering equipment.  It was also noted that he has had 
pain in his right knee due to an arthritic condition and has been 
in therapy for four months.  The nature and extent of the injury 
was described as an exacerbation of bilateral knee arthritis.  VA 
examiner in June 2005 diagnosed bilateral osteoarthritis 
chondromalacia, patella and loose osteochondral bodies, and 
previous ACL [anterior cruciate ligament] injury by MRI of the 
knees, and  right knee osteoarthritis by x-ray.  A private 
medical examination by Dr. LJFV reveals a diagnostic impression 
of bilateral knee arthritis with chondromalacia patella-
aggravated at the Army.

The medical evidence seems to indicate that the Veteran sustained 
injury to his knees or a knee disorder was aggravated during 
active duty service between 1973 and 1975, during inactive duty 
for training in 1992 and during active duty in the Reserve in 
2004.  Service treatment and other service medical records from 
the Veteran's period of active duty service from February 1973 to 
February 1975 have not been associated with the claims folder.  
The RO requested such records from NPRC in 1993 and the response 
was "Can't find," "Negative in our System."  There is no 
indication in the record that there has been a formal finding 
regarding these service records or an official notification to 
the Veteran.  The Board finds that a remand for these records is 
necessary to make further requests for service treatment and 
other medical records and, if necessary, to notify the Veteran 
and make a formal finding that the records are unavailable and 
that further efforts to obtain them would be futile.  

In addition, on remand, the Veteran should be given a new 
examination so that all service treatment and other medical 
records may be considered.  The examiner should specifically 
address whether the Veteran's knees underwent any increase in 
severity after his first period of active duty service. 

With respect to the Veteran's claim for an initial increased 
evaluation in excess of 10 percent for glaucoma the Board finds 
that a contemporaneous examination to determine the current level 
of severity of the Veteran's glaucoma is necessary. 

The Veteran had a VA eye examination in July 2005.  At that time 
the Veteran reported that he takes medication in each eye for his 
glaucoma.  He denied ocular pain, surgeries or traumas.  He 
complained of occasional blurred vision and itching.  Goldmann 
perimetry done in July 2005 right eye revealed severe peripheral 
visual field constriction with approximately 22 degrees of 
central visual field remaining not corresponding to the optic 
nerve findings.  Examination of the left eye revealed severe 
peripheral visual field constriction with approximately 20 
degrees of central visual field remaining not corresponding to 
the optic nerve findings.  VA examiner concluded with diagnoses 
of refractive error, blepharitis, nasal pterygium of the left 
eye, incipient senile cataracts and glaucoma.  The examiner noted 
that the loss of vision is caused by or a result of the Veteran's 
refractive error and his symptoms by the blepharitis.  The 
examiner highly recommended that the Goldmann perimetry test be 
repeated in the future to confirm visual field findings since 
they did not agree with optic nerve pathology.  
Consequently, a more contemporaneous depiction of the Veteran's 
service-connected eye disability is required.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service 
treatment and other medical records from 
NPRC for the period from February 1973 to 
February 1975.  Reference should be made 
to the 1993 response from the NPRC.  If 
records cannot be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e). 

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any bilateral knee 
disorder.  The claims folder and a copy of 
this remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For any bilateral knee disorder found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it had its clinical onset in service or 
increased in severity during service.  

The examiner should address any pertinent 
findings found in service treatment 
records and other medical records for the 
period from February 1973 to February 
1975, the July 1991 VA examination 
findings, November 1992 treatment record 
showing a history of right knee fracture, 
reserve treatment records from 2003 to 
2005 showing injury and or exacerbation of 
the knees, 2005 VA examination of the 
joints and the 2006 medical report by the 
private physician, Dr. LJFV.

The rationale for all opinions must be 
provided.  The examiner should cite to 
evidence in the claims folder in 
explaining all conclusions.  

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his chronic open-angle 
glaucoma.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  
Uncorrected and corrected central visual 
acuity for distance and near vision of 
both of the Veteran's eyes should also be 
provided. 

All indicated studies should be conducted.  
The Veteran's field of vision in each eye 
should be tested according to Goldmann 
Perimeter testing.  A Goldmann Perimeter 
Chart for each eye should be included with 
the examination report. 

The chart will be made part of the 
examination report and not less than two 
recordings should be made.  The examiner 
should set forth in the examination report 
for the degree of remaining visual field 
in each eye, in each of the following 
eight principal meridians: temporally, 
down temporally, down, down nasally, 
nasally, up nasally, up, and up 
temporally.  The examiner should specify 
whether findings correspond to exhibited 
optic nerve impairment and what part of 
exhibited impairment is due to the 
service-connected glaucoma.  

4.  Re-adjudicate the issues of service 
connection for a bilateral knee disorder 
and initial increased evaluation in excess 
of 10 percent for glaucoma.  If the 
decision remains in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal 
as well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


